                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


     FOODONICS INTERNATIONAL, INC.,)
     a Florida corporation,
                                                 )
              Plaintiff,
                                                 )
     v.                                                  Case No. 3:17-cv-1054-J-32-TJC
                                                 )
     DINA KLEMPF SROCHI, as Trustee
     of the LAURA JEAN KLEMPF                    )
     REVOCABLE TRUST, a Georgia trust,
                                                 )
              Defendant.
                                                 )

     DINA KLEMPF SROCHI, as Trustee              )
     of the LAURA JEAN KLEMPF
     REVOCABLE TRUST, a Florida trust,           )
     and DENNIS L. BLACKBURN, as
     Assistant Trustee of the JEAN KLEMPF        )
     TRUST,
                                                 )
              Counterclaim Plaintiffs,
                                                 )
     v.
                                      )
     FOODONICS INTERNATIONAL, INC.,
     a Florida corporation, and KEVIN )
     JACQUES KLEMPF,
                                      )
            Counterclaim Defendants.

                     ORDER GRANTING MOTION TO APPEAR
            PRO HAC VICE, CONSENT TO DESIGNATION AND REQUEST TO
           ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

          THIS CAUSE having come before the Court on the Motion to Appear Pro Hac Vice for

Mark A. Cunningham, Consent to Designation, and Request to Electronically Receive Notices of

Electronic Filing (the "Motion"), pursuant to Local Rule 2.02 of the Rules Governing the Special
Admission to Practice of the United States District Court for the Middle District of Florida and

Section 2B of the CM/ECF Administrative Procedures. This Court having considered the motion

and all other relevant factors, it is hereby

        ORDERED AND ADJUDGED that:

        The Motion is GRANTED. Mark A. Cunningham, may appear and participate in this action

on behalf of Non-parties Cal-Maine Foods, Inc. and Dolph Baker. The Clerk shall provide

electronic notification of all electronic filings to Mark A. Cunningham, Esquire, at

mcunningham       oneswalker.com.

        DONE AND ORDERED in Chambers at Jacksonville, Florida, this               day of

        , 2019.




                                               THE HONORABLE TIMOTHY J. CORRIGAN
                                               UNITED STATES DISTRICT COURT JUDGE




                                                 2
